Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/2022, regarding the specification and drawing objections, and the 35 USC 112 and 102 rejections, have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related objections and rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Chris Trainor  on 3/9/2022.
The application has been amended as follows: 
Replace “claim 13”, Claim 14 Line 1, with:  -- claim 12 --   .

REASONS FOR ALLOWANCE
Claims 1, 3-12, and 14-18  are allowed.
The following is an examiner’s statement of reasons for allowance: 

For illustration purposes, Figs 7 and 10 of the examined disclosure shows the relative configuration recited, the first position corresponding to Fig. 7, while Fig. 10 corresponds to the second position recited. This is different than the stapler of the prior art – Note for example, in annotated Fig. 43 of Jasemian, as presented in the prior Office Action, that brake pads B1-2 are not configured to occupied the recited first and second positions, as separated by varying distances therebetween, or spaced/engaged as recited.
Since the prior art (e.g. Jasemian, Wise, Dunham, etc.) teaches surgical staplers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 3-11 and 14-18 are allowable as depending from independent Claims 1 and 12, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731